DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, in the reply filed on 08/26/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A magnetic domain wall movement element comprising” is suggested to be changed to “A magnetic domain wall movement element, comprising” for clarity. The text “the first surface” in line 3 is suggested to be changed to “a first surface” for clarity.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the text “A magnetic domain wall movement element comprising” is suggested to be changed to “A magnetic domain wall movement element, comprising” for clarity. The text “the first surface” in line 3 is suggested to be changed to “a first surface” for clarity. The text “the thickness” in line 10 is suggested to be changed to “a thickness” for clarity. The text “the thickness” in line 11 is suggested to be changed to “a thickness” for clarity. The text “the first end” in line 12 is suggested to be changed to “a first end” for clarity. The text “the side” in line 13 is suggested to be changed to “a side” for clarity. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the area” in line 1 is suggested to be changed to “an area” for clarity. The text “the area” in line 2 is suggested to be changed to “an area” for clarity  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the lamination direction” in line 2 is suggested to be changed to “a lamination direction” for clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  The text “the lamination direction” in line 2 is suggested to be changed to “a lamination direction” for clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  The text “the first end” in line 3 is suggested to be changed to “a first end” for clarity. The text “the side” in line 3 is suggested to be changed to “a side” for clarity. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the average thickness” is suggested to be changed to “an average thickness” for clarity. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the average thickness” is suggested to be changed to “an average thickness” for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the thickness” in line 2 is suggested to be changed to “a thickness” for clarity. The text “the first end” in line 5 is suggested to be changed to “a first end” for clarity. The text “the side” in line 5 is suggested to be changed to “a side” for clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the second surface” in line 3 is suggested to be changed to “a second surface” for clarity. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the distance” in line 2 is suggested to be changed to “a distance” for clarity. The text “the lamination direction” in line 4 is suggested to be changed to “a lamination direction” for clarity. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the distance” in line 2 is suggested to be changed to “a distance” for clarity. The text “the lamination direction” in line 4 is suggested to be changed to “a lamination direction” for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the distance” in line 2 is suggested to be changed to “a distance” for clarity. The text “the lamination direction” in line 4 is suggested to be changed to “a lamination direction” for clarity.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the text “a magnetic domain wall movement element” in claim 1 is suggested to be changed to “The magnetic domain wall movement element” for clarity. The text “the distance” in line 2 is suggested to be changed to “a distance” for clarity. The text “the lamination direction” in line 4 is suggested to be changed to “a lamination direction” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection face" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the limitation refers to an interface between certain structures, and it is not clear what the certain structures are. 
Claim 2 recites the limitation "the connection face" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the limitation refers to an interface between certain structures, and it is not clear what the certain structures are.
Claim 10 recites the limitation "the connection face” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the limitation refers to an interface between certain structures, and it is not clear what the certain structures are.
Claim 11 recites the limitation "the connection face” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the limitation refers to an interface between certain structures, and it is not clear what the certain structures are.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonegawa (US 2016/0284980).
Regarding claim 1, Tonegawa discloses, in FIG. 1 and in related text, a magnetic domain wall movement element comprising: 
a wiring layer (MR) containing a ferromagnetic material (see Tonegawa, [0069]); 
a non-magnetic layer (BF) in contact with the first surface of the wiring layer (see Tonegawa, [0066]); 
a first conductive layer (HL1) (electrically) connected to the first surface (lower surface) of the wiring layer and containing a ferromagnetic material (see Tonegawa, [0065]-[0066], [0069]: first conductive layer HL1 is electrically connected to wiring layer MR through non-magnetic layer BF, which is metal and electrically conductive); and 
a second conductive layer (HL2) (electrically) connected to the wiring layer at a distance from the first conductive layer (see Tonegawa, [0065]-[0066], [0069]: second conductive layer HL2 is electrically connected to wiring layer MR through non-magnetic layer BF; HL2, MR and BF are metals and electrically conductive), 
wherein a first part (HLb) of the connection face of the first conductive layer is directly (electrically) connected to the wiring layer, and a second part (HLa) of the connection face other than the first part is (electrically) connected to the wiring layer via the non-magnetic layer (see Tonegawa, 0065]-[0066], [0069]: wiring layer MR, first part HLb, second part HLa and non-magnetic layer BF are metals and electrically conductive).
Regarding claim 8, Tonegawa discloses wherein the average thickness of the non-magnetic layer (BF) between the first conductive layer (HL1) and the wiring layer (MR) is 10Å or less (see Tonegawa, [0084]).
Regarding claim 10, Tonegawa discloses wherein the second conductive layer (HL2) contains a ferromagnetic material and a first part (HLb) of the connection face of the second conductive layer is directly (electrically) connected to the wiring layer (MR), and a second part (HLa) of the connection face other than the first part is connected to the wiring layer via the non-magnetic layer (BF) (see Tonegawa, [0065]-[0066], [0069]: wiring layer MR, first part HLb, second part HLa and non-magnetic layer BF are metals and electrically conductive).
Regarding claim 14, Tonegawa discloses a ferromagnetic layer (MP1) located above the second surface (upper surface) of the wiring layer (MR) opposite the first surface; and a second non-magnetic layer (TB) located between the ferromagnetic layer and the wiring layer (see Tonegawa, FIG. 1, [0069]-[0071]).
Regarding claim 20, Tonegawa discloses a magnetic recording array comprising a plurality of the magnetic domain wall movement elements (MM1) according to claim 1 (see Tonegawa, [0087]).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 7, 9, 11, 13, 15, 17, 19 and 21 would be allowable if rewritten or amended to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 3.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 4.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 5.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 6.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 12.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 16.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 18.
The prior art of record, Tonegawa, discloses a magnetic domain wall movement element comprising: a wiring layer containing a ferromagnetic material; a non-magnetic layer in contact with the first surface of the wiring layer; a first conductive layer connected to the first surface of the wiring layer and containing a ferromagnetic material; and a second conductive layer connected to the wiring layer at a distance from the first conductive layer, wherein the first conductive layer is connected to the wiring layer via the non-magnetic layer. The prior art of records, individually or in combination, do not disclose nor teach “the thickness of the non-magnetic layer at a position located between the first conductive layer and the wiring layer is thinner than the thickness of the non-magnetic layer at a position which overlaps the first end of the connection face of the first conductive layer on the side near the second conductive layer in plan view” in combination with other limitations as recited in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811